Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Danenberg et al.			:		
Patent No. 10,809,122				:	FINAL AGENCY DECISION ON 
Issue Date: October 20, 2020			:	REQUEST FOR RECONSIDERATION  
Application No. 15/629,365			:	OF PATENT TERM ADJUSTMENT
Filing Date: June 21, 2017			:	  
Attorney Docket No. 470-7073		:		


This is a decision on the request under 37 C.F.R. § 1.705 filed October 16, 2020, which requests the United States Patent and Trademark Office (“Office”) adjust the patent term adjustment (“PTA”) set forth on the patent from 0 days to 13 days.  

If the patent term adjustment redetermination results in the same amount of patent term adjustment as indicated in the patent (i.e., there being no change) and the Office does not require any additional information to render a decision on the request for reconsideration, the Office will issue a decision denying the request for reconsideration, and this decision is the Director's decision on the applicant's request for reconsideration within the meaning of 35 U.S.C. § 154(b)(4).

The Office has modified the amount of applicant delay but the modification does not impact the overall amount of PTA that remains zero days before and after this reconsideration.

The request is DENIED.  

This decision is the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

The instant request seeking an adjustment of 13 days was prematurely filed on October 16, 2020, prior to the issuance of the patent.  The patent issued with a PTA determination of 0 days on October 20, 2020.  Although the Office is considering the merits of the request, any future requests under 37 C.F.R. § 1.705(b) should be filed on or after the issue date of the patent.

The $210 fee required for the request has been charged to Deposit Account No. 50-5932.
Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 174 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
199 days. 

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The sum of 174 days of A Delay, 0 days of B Delay, and 0 days of C Delay reduced by 0 days of Overlap and 199 days of Applicant Delay is negative 25 days.  However, the PTA for a patent cannot be lower than 0 days.  Therefore, the patent sets forth a PTA of 0 days.

The request asserts the total number of days of Applicant Delay should be reduced by 19 days, and the number of days of non-overlapping Office delay should be increased by 19 days.  If appropriate, these changes would result in a PTA of 13 days.

As will be discussed, the correct PTA is 0 days.

A Delay, B Delay, C Delay, and Overlap

The Office previously determined the number of days of non-overlapping Office Delay is 174 days, which is the sum of 174 days of A Delay, 0 days of B Delay, and 0 days of C Delay reduced by 0 days of Overlap.

The request asserts the total number of days of non-overlapping delay should be increased to include a 19-day period beginning on November 19, 2019, and ending on December 8, 2019.  
The Office notes the number of days in the period beginning on November 19, 2019, and ending on December 8, 2019, is 20 days, not 19 days.

The request appears to assert that Applicant’s basis for requesting the total number of days of      non-overlapping Office delay be increased by 19 days lies with a miscalculation of Applicant delay as the result the request for a 3-month Suspension of Action on August 19, 2019.

However, a review of the record indicates none of the types of Office delay (A Delay, B Delay, and C Delay) include any of the days in the time period beginning on November 19, 2019, and ending on December 8, 2019, as suggested by the petition.  It is noted that the entire time period was within four months of the reply of August 19, 2019 and therefore is not eligible for A Delay as suggested by the petition.  It is noted that a 7 day period of A delay was appropriate for the delay in replying to the August 19, 2019 reply on December 26, 2019 as set forth below.  

The total period of A Delay consists of a 167-day period of delay and a 7-day period of delay including a total of 174 days.

The first period of A Delay is a 167-day period of delay based on the following facts:

(1)	The application was filed on June 21, 2017;
(2)	The first Office action was issued on February 4, 2019; and
(3)	The number of days beginning on August 22, 2018 (day after the date 14 months after the filing date) and ending on February 4, 2019, is 167 days.

The second period of A Delay is a 7-day period of delay based on the following facts:

(1)	A reply to an Office action was filed on August 19, 2019; 
(2)	An Office action was issued on December 26, 2019; and
(3)	The number of days beginning on December 20, 2019 (day after the date              4 months after the reply was filed) and ending on December 26, 2019 (date the Office action was issued) is 7 days.

The Office previously determined the period of B Delay is 0 days.  The Office has recalculated the period of B Delay and confirmed the period of B Delay is 0 days.

The Office previously determined the period of C Delay is 0 days.  The Office has recalculated the period of C Delay and confirmed the period of C Delay is 0 days.

The Office previously determined the number of days of Overlap is 0 days.  The Office has recalculated the number of days of Overlap and confirmed the number of days of Overlap is 
0 days.

Applicant Delay

The Office previously determined the total period of Applicant Delay consists of an 87-day period of delay and a 112-day period of delay including a total of 199 days.

The first period of Applicant Delay is a 87-day period of delay under 37 C.F.R. § 1.704(c)(12) based on the following facts:

	(1)	The Office issued a Notice of Allowance on May 24, 2019;
(2)	A request for continued examination (“RCE”) was filed on August 19, 2019; and
(3)	The number of days beginning on May 25, 2019 (the day after the date the Notice of Allowance was issued) and ending on August 19, 2019 (the date the RCE was filed) is 87 days.

The second period of Applicant Delay is a period of delay under 37 C.F.R. § 1.704(c)(1) resulting from the submission of a request for a suspension of time.

Pursuant to 37 C.F.R. § 1.704(c)(1), the period of Applicant Delay resulting from a suspension of action is the number of days, if any, beginning on the date a request for suspension of action under 37 C.F.R. § 1.103 was filed and ending on the date of the termination of the suspension.  

The RCE form (Form PTO/SB/30EFS) filed on August 19, 2019, includes a request for a      three-month suspension of action, and the RCE form explicitly states the suspension of action cannot last longer than three months.  The last date in the period during which action was suspended on the application was November 19, 2019, which is the date three months after the request for suspension was filed.   

The period of Applicant Delay under 37 C.F.R. § 1.704(c)(1) for this patent is 92 days, which is the number of days beginning on August 20, 2019 (day after the date the request for suspension of prosecution was filed) and ending on November 19, 2019 (last date in the three-month period of suspension).1

In view of the prior discussion, the total period of Applicant Delay is 179 (87 + 92) days.

Conclusion

The sum of 174 days of A Delay, 0 days of B Delay, and 0 days of C Delay reduced by 0 days of Overlap and 179 days of Applicant Delay is negative 5 days.  However, the PTA for a patent cannot be lower than 0 days.  Therefore, the correct PTA is 0 days.

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/ROBERT CLARKE/Robert A. Clarke
Patent Attorney
United States Patent and Trademark Office


    
        
            
        
            
    

    
        1 The period of delay under 37 C.F.R. § 1.704(c)(1) does not include the date that the request for suspension was filed (August 19, 2019) because the date overlaps with the period of Applicant Delay under 37 C.F.R. § 1.704(c)(12) resulting from the submission of the RCE.